Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 3/11/22.
Response to Amendment
The examiner acknowledges the amendment of claims 1,3-4,6-8,10,17 and the cancellation of claims 2.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1,3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,7-9,12-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. US Patent 9781313 in view of Michalski et al. US Patent Application Publication 20160376031 and further in view of Gaudiano et al. US Patent Application Publication 20060085106.

      Regarding claim 1, Pan et al. teaches a communication control method for an unmanned aerial vehicle (UAV), comprising:
in response to a first information indicating a transmission destination being a payload apparatus, transmitting the first information between by the UAV to the payload apparatus via the first communication link (control signal is received from a remote control device and transmitted to the payload device, col. 1 line 62-col. 2 line 7,col, 12 lines 49-65); and

transmitting a second information between the UAV and the payload apparatus via a second communication link (first and second electrical coupling are used to transfer data between the UAV and payload device, col. 1 line 62-col. 2 line 7,col, 12 lines 49-65). Pan et al. teaches receiving the first information by the UAV from a remote-control device via a
third communication link (control signal is received from a remote control device and transmitted to the payload device, col. 1 line 62-col. 2 line 7,col, 12 lines 49-65). Pan et al. is silent on teaching security of the first communication link is higher than security of the second communication link, and a bandwidth of the first communication link is lower than a bandwidth of the second communication link. Wang in an analogous art teaches a UAV in which the security of the first communication link is higher than security of the second communication link (information over the communication link is encrypted for higher security, paragraph 0124). Michalski et al is not explicit in teaching a bandwidth of the first communication link is lower than a bandwidth of the second communication link. Gaudiano et al. in an analogous art teaches the encryption of the payload over the communication interface reduce the bandwidth (paragraph 062), therefore the encrypted communication link has lower bandwidth than the unencrypted communication link.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of  Pan et al. as disclosed by Wang in view of Gaudiano because such modification improves the security of the UAV and provide for a for adaptable system by providing a means to communicate secure data to the payload device when it is necessary to communicate secure data. 

	Regarding claim 3, Pan et al. teaches the first information comprises a control command configured to control the payload apparatus (col. 2 lines 1-7,col. 7 lines 14-30).
       Regarding claim 4, receiving the first  information by the UAV from the payload apparatus via the first communication link and after the UAV receive the first information from the payload apparatus via the first communication link, transmitting the first information by the UAV to remote control device via the third communication link (col. 13 lines 10-26).
         Regarding claim 5, Pan et al. teaches the first information comprises alarm information (payload status information is considered alarm information (col. 13 lines 14-20).
	Regarding claim 7, Pan et al. teaches the third communication link is a command channel (communication link between remote UAV and remote control device is used for transmitting command (col. 2 lines 1-7,col. 7 lines 14-30).
      Regarding claim 8, Pan et al. teaches transmitting the second information between the UAV and the payload apparatus via the
second communication link comprises:
receiving the second information by the UAV from the payload apparatus via the second communication link (first and second electrical coupling are used to transfer data between the UAV and payload device, col. 1 line 62-col. 2 line 7,col, 12 lines 49-65); and
the method further comprises:
after the UAV receives the second information from the payload apparatus via the second communication link, transmitting the second information by the UAV to the remote-control device via a fourth communication link (col. 13 lines 10-26).
     Regarding claim 9, Pan et al. teaches the second information comprises sensor data (col. 13 lines 14-20).
      Regarding claims 12-13, Pan et al, teaches transmitting command from the UAV to the payload device (col. 1 line 62-col. 2 line 7, col, 12 lines 49-65) and the examiner consider the use of the first and second electrical coupling for transferring data from the UAV to the payload device as the first and second communication link. 

     Regarding claim 14, Pan et al. teaches connecting the UAV to the payload apparatus via a first communication interface to establish the first communication link and connecting the UAV to the payload apparatus via a second communication interface to establish the second communication link; wherein: the first communication interface is different from the second communication interface (first and second electrical coupling are used to transfer data between the UAV and payload device, col. 1 line 62-col. 2 line 7,col, 12 lines 49-65). 

    Regarding claim 15, Pan et al. teaches connecting the UAV to an adaptor device via a first communication interface to establish the first communication link (the electrical coupling includes mating electrical components such sockets, plugs, col. 23 lines 31-37); and
connecting the UAV to the adaptor device via a second communication interface to establish the second communication link (first and second electrical coupling are used to transfer data between the UAV and payload device, col. 1 line 62-col. 2 line 7,col, 12 lines 49-65 and the electrical coupling includes mating electrical components such sockets, plugs, col. 23 lines 31-37); wherein: the adaptor device comprises a third communication interface and a fourth
communication interface, the third communication interface and the fourth communication interface being respectively connected to the payload apparatus (the mating device inherently include two ends for connecting the UAV and the apparatus the electrical coupling includes mating electrical components such sockets, plugs, col. 23 lines 31-37); and

transmitting the first information between the UAV and the payload apparatus via the first communication link comprises:

transmitting the first information between the UAV and the payload apparatus via the first communication link and the third communication interface of the adaptor device and transmitting the second information between the UAV and the payload apparatus via the second communication link comprises:
transmitting the second information between the UAV and the payload apparatus
via the second communication link and the fourth communication interface of the adaptor device(control signal is received from a remote control device and transmitted to the payload device, col. 1 line 62-col. 2 line 7,col, 12 lines 49-65).

      Regarding claim 17, Pan et al. teaches an unmanned aerial vehicle (UAV), comprising:

a first communication interface configured to establish a first communication link first and second electrical coupling are used to transfer data between the UAV and payload device, col. 1 line 62-col. 2 line 7,col, 12 lines 49-65);

a second communication interface configured to establish a second communication link first and second electrical coupling are used to transfer data between the UAV and payload device, col. 1 line 62-col. 2 line 7,col, 12 lines 49-65);
and

a controller configured to, in response to a first information indicating a transmission
destination being a payload apparatus, control the first communication interface to communicate
the first information with the payload apparatus via the first communication link and
control the second communication interface to communicate a second information with the
payload apparatus via the second communication link control signal is received from a remote control device and transmitted to the payload device, col. 1 line 62-col. 2 line 7,col, 12 lines 49-65, first and second electrical coupling are used to transfer data between the UAV and payload device, col. 1 line 62-col. 2 line 7,col, 12 lines 49-65).); wherein:
security of the first communication link is higher than security of the second
communication link, and a bandwidth of the first communication link is lower than a
bandwidth of the second communication link. Pan et all teaches before the first communication interface communicating the first information with the payload apparatus via the first communication link, the controller is further configured to control the first communication interface to receive the first information from a remote-control device via a third communication link (control signal is received from a remote control device and transmitted to the payload device, col. 1 line 62-col. 2 line 7,col, 12 lines 49-65). Pan et al. is silent on teaching security of the first communication link is higher than security of the second communication link, and a bandwidth of the first communication link is lower than a bandwidth of the second communication link. Wang in an analogous art teaches a UAV in which the security of the first communication link is higher than security of the second communication link (information over the communication link is encrypted for higher security, paragraph 0124). Michalski et al is not explicit in teaching a bandwidth of the first communication link is lower than a bandwidth of the second communication link. Gaudiano et al. in an analogous art teaches the encryption of the payload over the communication interface reduce the bandwidth (paragraph 062), therefore the encrypted communication link has lower bandwidth than the unencrypted communication link.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of  Pan et al. as disclosed by Wang in view of Gaudiano because such modification improves the security of the UAV and provide for a for adaptable system by providing a means to communicate secure data to the payload device when it is necessary to communicate secure data. 


Claims 6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. US Patent 9781313 in view of Michalski et al. US Patent Application Publication 20160376031 in view of Gaudiano et al. US Patent Application Publication 20060085106 and further in view of Chong et al. US Patent Application Publication 20160360562. 
Regarding claim 6, Pan et al. is silent on teaching connecting the UAV to the remote device via a first antenna to establish the third communication link. Chong in an analogous art teaches connecting the UAV to the remote device via a first antenna to establish the third communication link (communication link between UAV and remote control device, paragraph 029).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Pan et al. in view of Michalski in view of Gaudiano as disclosed by Chong because  the system of Pan et al. in view of Michalski in view of Gaudiano relies on radio communication means for communication between the UAV and the remote device and antenna provides an effective and reliable means for transmitting a RF wireless signal.

Regarding claim 10-11, Pan et al. teaches the use of different means of communication for communicating between the UAV and the remote device (the use of multiple communication links between the remote control and the UAV suggest a fourth communication link, col. 12 lines 49-58) but  is silent on teaching connecting the UAV to the remote device via a second antenna to establish the fourth communication link. Chong in an analogous art teaches connecting the UAV to the remote device via a  antenna to establish the  communication link (communication link between UAV and remote control device, paragraph 029). Pan et al. teaches transmitting image data over the communication channel (col. 12 lines 14-20,
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Pan et al. in view of Michalski in view of Gaudiano as disclosed by Chong because  the system of Pan et al. in view of Michalski in view of Gaudiano relies on radio communication means for communication between the UAV and the remote device and antenna provides an effective and reliable means for transmitting a RF wireless signal.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. US Patent 9781313 in view of Michalski et al. US Patent Application Publication 20160376031 in view of Gaudiano et al. US Patent Application Publication 20060085106 and further in view of Thompson et al. US Patent Application Publication 20190366375.
     Regarding claim 16, Pan et al. is silent on teaching the third communication interface is one of: a controller area network (CAN) interface, a universal asynchronous receiver/transmitter (UART) interface, a recommended standard (RS)-232 interface, an RS-485 interface, or an RS-422 interface; and the fourth communication interface is a network port. Thompson in an analogous art teaches an UAV having one or more communication interfaces
and teaches an adaptor device such as RS-232 used for connecting the UAV to the communication interface (paragraph 053).
         It would have been obvious to one of ordinary skill in the art to modify the system of Pan et al. in view of Michalski in view of Gaudiano as disclosed by Thompson because such modification provides an improvement in the connectivity between the UAV and payload apparatus by providing a standard and readily available connecting interface between the devices.






          






          
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683